Case 1:21-cv-00003-JJM-PAS Document 4 Filed 01/04/21 Page 1 of 1 PageID #: 27

                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

 Carline Vilbon
 Plaintiff,
 v.                                          Case No.: 1:21−cv−00003−JJM−PAS

 HB Employee Services, LLC
 Defendant.

                                ORDER OF RECUSAL

        I hereby recuse myself from participation in the above referenced matter.
        It is so ordered.

 January 4, 2021                             By the Court:
                                             /s/ William E. Smith
                                             United States District Judge
